Citation Nr: 1700043	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  11-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Service connection for bilateral hearing loss, to include as secondary to tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1970 to June 1972, and served in the Nevada Air National Guard from 1972 to 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran provided testimony before a Decision Review Officer at the RO in October 2010. The Veteran also testified before the undersigned Veterans Law Judge in November 2011. Transcripts of those proceedings have been associated with the claims file.

In January 2013, the Board remanded this claim for additional development. The Board directed the Agency of Original Jurisdiction (AOJ) to contact the Nevada Air National Guard to obtain any service treatment records from the Veteran's period of active duty from 1972 to 1976. Additionally, the Board directed the AOJ to schedule a VA examination to determine the nature and etiology of the Veteran's bilateral hearing disability. As noted below, there has been substantial compliance with the Board's remand directives. 

In August 2013, the AOJ issued a rating decision granting service connection for tinnitus.  In June 2014, the Board remanded this claim for additional development; specifically, the Board requested a medical addendum to address whether the Veteran's service-connected tinnitus caused or aggravated his bilateral hearing loss. 
The Board finds that its remand directives were accomplished. Accordingly, further remand is not required. Stegall v. West, 11 Vet. App. 268 (1998).

FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is etiologically related to his in-service noise exposure. 

CONCLUSION OF LAW

The Criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the Board's decision with regard to the Veteran's claim for service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the VCAA and implementing regulations. 

Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). 

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53

The Veteran seeks entitlement to service connection for bilateral hearing loss. The Veteran contends that he developed the condition as a result of his period of active duty service. During his November 2011 hearing, the Veteran stated that he was a crew chief on a T-33 single engine jet and that he helped with the launch and landing of aircraft. November 2011 Hearing Transcript, pg. 3. He stated that he was provided little folding inserts for hearing protection but that those were frequently lost. Id. The Veteran stated that he first began to notice problems with his hearing about a year after leaving the Air Force, while in the Nevada Air National Guard. Id. Concerning the onset of his symptoms, he stated that he first noticed it after service because of other people around him. The Veteran recalled always having to say "what?" and have people repeat what they had said to him. Id. At the November 2011 hearing, the Veteran's wife stated that she has known him for nineteen years and has observed his hearing get progressively worse over that time even before the Veteran's 2005 cancer diagnosis and treatment. Id. at 6.
The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of an aircraft maintenance specialist. Noise exposure is consistent with the duties associated with that MOS. As such, in-service noise exposure is conceded. The Board also notes that the Veteran is competent to report in-service noise exposure, that he experienced difficulties hearing soon after leaving service, and that he has experienced hearing difficulties since service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Furthermore, the Board finds his reports of in-service noise exposure to be credible as such are consistent with the type and circumstances of his military service, to include his duties as an aircraft maintenance specialist. 38 U.S.C.A. § 1154(a) (West 2014). 
In October 2010, the Veteran submitted statements from two friends G.C. and R.H. G.C. stated that he has known the Veteran since high school and that the Veteran was employed by G.C.'s father. G.C. stated that when the Veteran returned from service that he frequently said "huh" when he was spoken to and G.C. recalled his father asking if the Veteran had hearing problems. R.H. stated that he has known the Veteran for forty years and that he noticed he had to repeat things to the Veteran when he returned from service. In October 2010, the Veteran also submitted a joint statement from his sisters, F.H. and K.N., who wrote that when the Veteran returned from service they noticed they had to repeat things that they said to him. Similar to the Veteran's lay statements, the Veteran's wife, sisters and friends are also competent to report their observations of his hearing difficulties from when he was in service to the present. See Layno, 6 Vet. App. At 470. Moreover, the Board finds no reason to question their credibility with regard to their observations. 
Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his statements and the statements of his sisters and friends concerning the onset, nature, and progression of his bilateral hearing are both competent and credible lay evidence of such.
The Board further finds that the Veteran's bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385. In this regard, a March 2013 VA audiogram revealed puretone thresholds as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
90
85
80
85
105+

The Veteran had a speech recognition score of 36 in the left ear. The Veteran's right ear could not be tested. Therefore the remaining inquiry is whether his bilateral hearing loss is related to his in-service noise exposure. 

The Veteran's service treatment records are silent as for complaints of hearing difficulties during service. The Veteran underwent several audiograms during service, all of which reflected normal hearing. In his April 1970 entrance exam, his puretone threshold levels, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
0
0
0
0
5

In his May 1972 separation exam, his puretone thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
0
0
0

In his May 1972 report of medical history, the Veteran denied a history of hearing loss.
After his discharge from active duty, the Veteran underwent an audiological examination in May 1974, while serving in the Nevada Air National Guard. On that audiogram, puretone threshold levels, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
30
5
LEFT
10
5
5
5
20

In connection with his claim, in January 2011, the Veteran submitted a private audiological examination from March 2001. On that exam, the Veteran's puretone levels, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
--
20
LEFT
15
10
0
--
15

With respect to the March 2001 private audiological evaluation, the Board notes that only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided. However, as the audiometric results were conveyed in a straightforward graph, the Board found that it, as the finder of fact, could interpret the chart to determine the numeric values of the puretone levels for adjudication purposes. See Kelly v. Brown, 7 Vet. App. 471  (1995) (holding that the Court could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicating that the Board was empowered to make such factual findings in the first instance).

In 2005 the Veteran was treated for nasopharyngeal carcinoma. In a report dated May 2006, the Veteran's private physician Dr. D.M. opined that he believed the Veteran's hearing loss was secondary to the radiation and chemotherapy he received to treat the carcinoma.  

The Veteran submitted his claim for service connection in August 2009 and was provided a VA examination in February 2010. The Veteran's puretone levels, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
95
100
100
95
105+

The Veteran had a speech recognition score of 36 in the left ear. The Veteran's right ear could not be tested. The February 2010 examiner opined that the Veteran's hearing loss was less likely as not due to military service. The examiner's rationale cited the fact that the Veteran's enlistment audiogram in April 1970 and his separation audiogram in March 1972 showed normal hearing levels bilaterally from 500 to 6000Hz. The examiner further noted that the audiogram from May 1974 showed hearing loss of 40dB at 6000Hz in the left ear and hearing loss of 30dB at 3000Hz in the right ear. The examiner concluded that the Veteran's hearing loss is most likely secondary to radiation and chemotherapy received to treat his nasopharyngeal cancer, as well as post military noise exposure. 

The Board remanded the Veteran's claim in January 2013 for a new examination. The VA examiner was specifically asked to address the Veteran's contentions that his hearing loss was present shortly after separation from service in 1972 and prior to the commencement of chemotherapy or radiation therapy in 2005. A VA examination was conducted in March 2013. At that time, the examiner opined that the Veteran's hearing loss was not caused by or a result of military noise exposure. As rationale, the author again cited the evidence that the Veteran did not have hearing loss or standard threshold shifts during active military service from 1970 to1972. The VA examiner further pointed to the March 2001 audiologic exam that showed normal hearing to 4000Hz sloping to a mild hearing loss in the right ear and hearing within normal limits in the left ear, indicating that the Veteran did not have significant hearing loss prior to 2001. The VA examiner reached the conclusion that all other evidence in the Veteran's file indicated that the Veteran had hearing loss after military service and substantially more hearing loss documented following radiation and chemotherapy for nasopharyngeal carcinoma. 

In August 2013, the AOJ granted service connection for tinnitus. In June 2014, the returned to the Board, and was again remanded for additional development. The remand instructed the AOJ to provide an addendum opinion as to whether the Veteran's hearing loss was proximately due to, or aggravated by, his tinnitus.

In the August 2014 addendum opinion, the VA examiner opined that the Veteran's hearing loss was less likely as not decreasing or secondary to the Veteran's service-connected tinnitus. In his rationale, the examiner explained that tinnitus is a secondary symptom caused by factors such as noise exposure, ototoxic medications, head trauma, and that it is rare to have symptoms of hearing loss decreased by symptoms of tinnitus, without ruling out other medical conditions that the individual may be diagnosed with at that time. 

The Veteran asserts that his oncologist expressly excluded hearing loss as a side effect of radiation and chemotherapy. The evidence of record includes two letters from Carson-Tahoe Radiation Oncology Associates. The first, dated May 2005, outlines the Veteran's cancer symptoms and the proposed course of action for treatment. That letter references the Veteran's hearing loss symptoms which began sporadically about a year prior to the date of the letter, as well as the 2001 audiologic exam that showed diminished hearing in the right ear. In a letter dated August 2005, the oncology office provides a summary of the radiation therapy that the Veteran received. In the summary, they note that potential side-effects were discussed with the Veteran, which included skin irritation, scarring in the treated field, mucositis, drying of the mucous membranes in the nasopharynx, xerostomia, change in taste, and potential for permanent damage to irradiated tissues. The Board notes that hearing loss is not expressly mentioned as a side-effect.

Based on the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted. Initially, concerning the March 2013 and August 2014 opinions, the Board affords them little probative value because they overly relied on the fact that his hearing was within normal limits in May 1974 to conclude that the Veteran's current bilateral hearing loss is not related to his military noise exposure. Moreover, the opinions fail to adequately discuss the significance of the Veteran's hearing loss of 40dB at 6000Hz in the left ear and hearing loss of 30dB at 3000Hz in the right ear. As mentioned above, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See Hensley, supra. Although these levels do not constitute a hearing disability for VA purposes, they are evidence of hearing loss soon after the Veteran's separation from service. 

The opinions also fail to reflect consideration of the lay statements of the Veteran, his wife, his sisters, and friends concerning his ongoing symptomatology, including hearing difficulties and symptoms following service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). The Board finds that the lay statements from the Veteran, his wife, his sisters and friends concerning the onset and continuity of his symptoms during and following his period of active duty are both competent and credible evidence of such. The Board finds the lay statements in conjunction with evidence of hearing loss as early as 1974 to be probative. Given the facts of this case, and after resolving all reasonable doubt in his favor, the evidence of record supports a finding that the Veteran's bilateral hearing loss disability was due to in-service noise exposure. Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss are met. All reasonable doubt has been resolved in the Veteran's favor.

ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


